     Case 2:19-cv-00168-JAD-DJA Document 53 Filed 10/24/19 Page 1 of 5



 1   LESLIE MARK STOVALL, ESQ.
     Nevada Bar No. 2566
 2
     STOVALL & ASSOCIATES
 3   2301 Palomino Lane
     Las Vegas, NV 89107
 4   Phone: 702-258-3034
 5
     E-Service: court@lesstovall.com
     Attorneys for Plaintiff
 6
                              UNITED STATES DISTRICT COURT
 7                                 DISTRICT OF NEVADA
 8
     KATHRINE MAYORGA, individually,     )
 9                                       )            Case No. 2:19-cv-00168
                       Plaintiff,        )
10
                                         )
11   vs.                                 )
                                         )
12   CRISTIANO RONALDO, individually,    )
     DOES I-X and ROE Corporation I-XX,  )
13
                                         )
14                     Defendants.       )
     ____________________________________)
15
      PLAINTIFF’S PROPOSED DISCOVERY PLAN AND SCHEDULING ORDER
16

17                      AND DEFENDANT’S OBJECTIONS THERETO.

18          Pursuant to Local Rule 26-1(a) and Rule 26(f) of the Federal Rules of Civil
19
     Procedure, Leslie Mark Stovall, Esq. of STOVALL & ASSOCIATES, on behalf of the
20
     Plaintiff; Kendelee L. Works, Esq. and Peter Christiansen, Esq. of CHRISTIANSEN
21

22
     LAW OFFICES on behalf of Defendant, conducted a telephonic Rule 26(f) discovery

23   conference on September 17, 2019 . The parties submit Plaintiff’s Proposed Discovery
24   Plan and Scheduling Order and Defendant’s Objections Thereto, pursuant to LR 26-1(b)
25
     and Fed. R. Civ. P 26.
26
            1. Initial Disclosures: Plaintiff made her initial disclosure of documents on
27
     October 7, 2019.
28
                   a. DEFENDANT’S POSITION:

                                              1
     Case 2:19-cv-00168-JAD-DJA Document 53 Filed 10/24/19 Page 2 of 5



 1          Defendant objects, pursuant to Fed. R. Civ. P 26(C), to making any disclosures or
 2
     conducting any discovery pending this Court’s ruling on his Motion to Compel
 3
     Arbitration and Stay Proceedings [ECF No. 26] and/or Defendant’s Motion to Dismiss
 4

 5
     [ECF No. 29] (collectively hereinafter “Defendant’s Motions”).

 6          Federal district courts have broad discretion to determine whether a stay of
 7   discovery is appropriate. Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988).
 8
     Plaintiff’s claims are all brought under the laws of the State of Nevada and are to be
 9
     governed by State law. Pursuant to Nev. Rev. Stat. §38.221(6), where one party makes a
10

11   motion asking the court to order arbitration, the court “on just terms shall stay any

12   judicial proceedings that involve a claim alleged to be subject to the arbitration until the
13
     court renders a final decision…” regarding whether to compel arbitration.
14
            On August 8, 2019, Defendant filed his Motion to Compel Arbitration and Stay
15
     Proceedings. ECF No. 26. Plaintiff filed her Opposition on September 23, 2019 [under
16

17   seal] and Defendant’s Reply was filed on October 14, 2019. ECF No. 50. Not only does

18   Nevada law require a stay of all judicial proceedings pending a ruling on the motion,
19
     good cause exists for staying discovery in this matter. In the event the Court grants
20
     Defendant’s Motion to Compel Arbitration, there would be no need to conduct discovery
21

22
     in the instant proceeding and any discovery to be had would be governed by order of an

23   arbitrator in a separate forum. Additionally, if this Court grants Defendant’s Motion to
24   Dismiss, then the matters which remain as the subject of discovery would be significantly
25
     limited, thereby narrowing the scope of relevant discovery.
26
            Defendant also objects that the discovery sought by Plaintiff as outlined in her
27

28   Opposition to the Motion to Compel Arbitration is irrelevant given that it is not probative

     of any genuine issue necessary for determining whether the parties should be compelled
                                                  2
     Case 2:19-cv-00168-JAD-DJA Document 53 Filed 10/24/19 Page 3 of 5



 1   to arbitrate this dispute. Further, disclosure of the significant majority of the documents
 2
     and evidence Plaintiff seeks to discover would violate the attorney-client and work
 3
     product privileges. See Defendant’s Reply in Support of Motion to Compel Arbitration
 4

 5
     and Stay Proceedings, ECF No. 50 at pp. 9-10 (citing Rules 104 and 502 of the Federal

 6   Rules of Evidence). Defendant hereby reserves the right to lodge additional objections
 7   to discovery sought contemporaneous with any specific request to be made.
 8
            2. Discovery cutoff date: Plaintiff proposes that the discovery cutoff date be
 9
     June 24, 2020, which is 360 days from the filing of Plaintiff’s Complaint;
10

11                  a. DEFENDANT’S POSITION:

12          Defendant objects to any discovery being conducted and asserts that a discovery
13
     plan and scheduling order need not be agreed upon or in place unless and until the Court
14
     denies Defendant’s Motion to Compel Arbitration and Stay Proceedings and has also
15
     ruled upon Defendant’s Motion to Dismiss, which if granted, in whole or in part, will
16

17   significantly impact the scope and extent of discovery necessary in this case.

18          3. Amending the Pleadings and Adding Parties: Plaintiff proposes that any
19
     motion to amend the pleadings or add parties shall be filed by June 24, 2020.
20
                    a. DEFENDANT’S POSITION:
21

22
            Although Defendant does not necessarily object to this Court setting the deadline

23   to amend the pleadings or add parties, he notes only that such deadlines are generally
24   calculated based upon the discovery cut-off and thus, Defendant points to his preliminary
25
     objection that no discovery is appropriate in this case pending a ruling on Defendant’s
26
     Motions.
27

28          4. Interim Status Report: Plaintiff proposes that the interim status report shall

     be due April 24, 2020, which is 60 days prior to her proposed discovery cutoff.
                                                  3
     Case 2:19-cv-00168-JAD-DJA Document 53 Filed 10/24/19 Page 4 of 5



 1                  a. DEFENDANT’S POSITION:
 2
            Defendant rests upon his objection to conducting any discovery at this juncture
 3
     because he has moved to compel arbitration. Accordingly, a deadline for interim status
 4

 5
     reports need not be set at this time.

 6          5. Experts Disclosures: Plaintiff proposes that the parties' initial expert
 7   disclosures shall be served by April 24, 2020, which is 60 days prior to her proposed
 8
     discovery cutoff and rebuttal expert disclosures shall be served by May 26, 2020, which
 9
     is 32 days after Plaintiff’s proposed deadline for initial disclosure of experts.
10

11                  a. DEFENDANT’S POSITION:

12          Defendant objects to any discovery being conducted and asserts that a discovery
13
     plan and scheduling order need not be agreed upon or in place unless and until the Court
14
     denies Defendant’s Motion to Compel Arbitration and Stay Proceedings and has also
15
     ruled upon Defendant’s Motion to Dismiss, which if granted, in whole or in part, will
16

17   significantly impact the scope and extent of discovery necessary in this case.

18          6. Dispositive Motions: Plaintiff proposed that the dispositive motions shall be
19
     filed by May 24, 2020, which is 30 days after Plaintiff’s proposed discovery cutoff.
20
                    a. DEFENDANT’S POSITION:
21

22
            Because the deadline for dispositive motions is calculated based upon the

23   discovery cut-off, Defendant stands on his preliminary objection that no discovery is
24   appropriate in this case pending a ruling on Defendant’s Motions. Accordingly, it would
25
     be premature to set a dispositive motion deadline at this juncture.
26
            7. Pretrial Order: Plaintiff proposes the Joint Pretrial Order shall be filed by
27

28   June 24, 2019, which is 30 days after the deadline Plaintiff has proposed for filing


                                                   4
     Case 2:19-cv-00168-JAD-DJA Document 53 Filed 10/24/19 Page 5 of 5



 1   dispositive motions with the caveat that if any dispositive motions are filed, then the Joint
 2
     Pretrial Order shall be due thirty days after the decision on such motion(s).
 3
                     a. DEFENDANT’S POSITION:
 4

 5
             Because the pre-trial order deadline is calculated based upon the discovery cut-

 6   off, Defendant stands on his preliminary objection that no discovery is appropriate in this
 7   case pending a ruling on Defendant’s Motions. Accordingly, it would be premature to set
 8
     a pre-trial order deadline at this juncture.
 9
             8. Extension or Modifications of the Discovery Plan and Scheduling Order
10

11   Deadlines: Plaintiff proposes that any stipulation or motion must be made pursuant to

12   LR 26-4 and be supported by a showing of good cause, no later than 21 days before the
13
     subject deadline.
14
                     a. DEFENDANT’S POSITION:
15
             In the event the court orders the Parties to conduct discovery in this matter,
16

17   Defendant agrees with Plaintiff that any stipulation or motion must be made pursuant to

18   LR 26-4 and be supported by a showing of good cause, no later than 21 days before the
19
     subject deadline. However, Defendant stands on his preliminary objection that no
20
     discovery is appropriate in this case pending a ruling on Defendant’s Motions.
21

22

23   Dated this 24th day of October, 2019.          Dated this 24th day of October, 2019.
24
     /s/ Leslie Mark Stovall, Esq.                         /s/ Kendelee l. Works
25
     ______________________________                        __________________________
26
     LESLIE MARK STOVALL, ESQ.                             KENDELEE L. WORKS, ESQ.
27   Nevada Bar No. 2566                                   Nevada Bar No. 9611
     2301 Palomino Lane                                    810 S. Casino Center Blvd., Suite104
28   Las Vegas, Nevada 8917                                Las Vegas, Nevada 89101
     Attorney for Plaintiff                                Attorney for Defendant
                                                    5
